In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00179-CR
         ______________________________


        BRUCE EARL GODLOCK, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 36487-B




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Bruce Earl Godlock attempts to appeal from his conviction for delivery of a controlled

substance. His sentence was imposed June 5, 2008, and no motion for new trial was filed. His

notice of appeal was filed August 13, 2008.1

        A timely notice of appeal is necessary to invoke this Court's jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) of the Texas Rules of Appellate Procedure

prescribes the time period in which a notice of appeal must be filed by a defendant in order to perfect

appeal in a criminal case. A defendant's notice of appeal is timely if filed within thirty days after the

day sentence is imposed or suspended in open court, or within ninety days after sentencing if the

defendant timely files a motion for new trial. TEX . R. APP . P. 26.2(a); Olivo, 918 S.W.2d at 522.

Because no motion for new trial was filed, the last date Godlock could timely file his notice of

appeal was July 7, 2008, thirty days after the day, according to his motion, the sentence was imposed

in open court. See TEX . R. APP . P. 26.2(a)(1); 4.1(b). Further, no motion for extension of time was

filed in this Court within fifteen days of the last day allowed for filing the notice of appeal.




        1
        Counsel filed an "Out of Time Notice of Appeal" on behalf of Godlock. In that notice of
appeal, counsel states that Godlock requested and was appointed counsel for appeal on or
about June 5, but appointed counsel was not notified by the trial court of the appointment until
August 13.

                                                   2
        Godlock has failed to perfect his appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.



                                                   Bailey C. Moseley
                                                   Justice

Date Submitted:       August 19, 2008
Date Decided:         August 20, 2008

Do Not Publish




                                               3